

115 HR 6717 IH: Depression Side Effect Labeling Awareness Act of 2018
U.S. House of Representatives
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6717IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2018Mr. Rush introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to require that the label of drugs with an
			 increased risk of suicide or depression present such increased risk
			 prominently, and for other purposes.
	
 1.Short titleThis Act may be cited as the Depression Side Effect Labeling Awareness Act of 2018. 2.Prominent drug labeling for increased risk of suicide or depression (a)In generalSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by adding at the end the following:
				
 (ee)If the warnings and precautions in the drug’s label include an increased risk of suicide or depression, unless such increased risk is presented prominently..
 (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall promulgate final regulations to carry out section 502(ee) of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a). Before promulgating such regulations, the Secretary shall consult with stakeholders, including manufacturers of drugs.
 (c)Delayed applicabilitySuch section 502(ee) shall not apply until the Secretary of Health and Human Services has issued a final regulation under subsection (b).
			